Citation Nr: 0945777	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-26 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a right shoulder fracture.




ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1984 to November 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in 
April 2009, the RO increased the rating to 10 percent, 
effective December 2004, the date the Veteran filed his claim 
with VA.  The Veteran continued his appeal for a higher 
rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In November 2009, the Veteran did not appear at a hearing 
before the Board. 


FINDING OF FACT

The residuals of a right shoulder fracture are manifested by 
pain and right shoulder flexion and abduction above shoulder 
level.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
residuals of a right shoulder fracture have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5201, 5203 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in December 2004, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and the initial disability rating has been assigned, 
the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision regarding the rating of 
the disability does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records and afforded the Veteran two VA 
examinations in June 2005 and in September 2006.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

In this case, the Veteran's service-connected residuals of a 
right shoulder fracture has been rated as 10 percent 
disabling under Diagnostic Code 5203, pertaining to 
impairment of the clavicle or scapula.  Under Diagnostic Code 
5203, the criteria for the next higher rating, 20 percent, 
are nonunion with loose movement of the clavicle or scapula, 
or dislocation of the clavicle or scapula.

Another applicable Diagnostic Code is Diagnostic Code 5201, 
on the basis of limitation of motion of the shoulder.  Under 
Diagnostic Code 5201, the criterion for the next higher 
rating, 20 percent, is limitation of motion of the arm at 
shoulder level.

The normal range of motion of the shoulder is 180 degrees of 
forward elevation (flexion) and abduction, and 90 degrees of 
external rotation. 38 C.F.R. § 4.71, Plate I.  Limitation of 
motion at the shoulder level equates to 90 degrees of either 
flexion or abduction.



Facts 

While in service, in April 1997, the Veteran suffered a 
fracture in his right shoulder.  The Veteran is right handed.

On VA examination in June 2005, the Veteran complained of 
constant pain, but not incapacitation.  The Veteran stated 
that the disability caused him functional impairment with 
overhead activity and reaching, but he had not lost any time 
from work in his civilian occupation as a realtor.  The VA 
examiner reported that the Veteran was able to brush his 
teeth, take a shower, vacuum, drive a car, cook, climb 
stairs, dress himself, take out the trash, walk, shop, do 
gardening, and push a lawn mower.

On examination, the VA examiner noted that the right shoulder 
appeared abnormal with a deformed clavicle.  Flexion was to 
180 degrees.  Abduction was to 180 degrees.  External and 
internal rotations were to 90 degrees.  Joint function was 
not limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use.  X-rays revealed a 
healed mid-haft fracture of the right clavicle with osseous 
union and residual cortical deformity.  The shoulder joints 
were unremarkable.  The diagnosis was right clavicle fracture 
with a subjective factor of pain and an objective 
demonstration of an old fracture by X -rays.  In the VA 
examiner's opinion, the effects on the Veteran's usual 
occupation and daily activities were minimal.

In a statement in August 2005, the Veteran stated that he 
experienced significant pain when lifting objects up and away 
from his body and when reaching for objects over his head, 
and that he was no longer able to lift weights, but he could 
do push-ups with pain.



On VA examination in September 2006, it was noted that since 
service the Veteran had not received any type of treatment 
for his shoulder and he had not used any medications or 
braces.  Although he had pain, it varied in the level of 
discomfort and pain with activities, such as closing a car 
door or a lifting on abduction.  The Veteran stated that his 
right shoulder goes to sleep.  Flare-ups of severity last a 
few seconds to a couple of minutes and the frequency was 
activity related.  

The Veteran stated that shoulder abduction caused irritation 
due to tightness and pain and reaching and overhead activity 
caused painful motion, especially placing his right hand 
behind his head.  He did not have subluxation or dislocation 
or instability.  He is able to put his hand behind his head.  

The Veteran denied any type of home/yard irritation or 
exercise irritation.  The Veteran ran four times a week for 
approximately 35 minutes without complaints of shoulder pain.  
Driving with his right shoulder/hand at the 12 o'clock 
position on the steering wheel increased shoulder pain.  He 
did not experience any occupational impairment or loss of 
work.  He did not have any problems with activities of daily 
living. 

The Veteran was unable to sleep comfortably on the right 
shoulder and he had difficulty washing the back of the 
opposite shoulder.  He is able to tuck in his shirt and lift 
25 pounds.  He can lift items onto a shelf, toss both 
overhand and underhand, but is limited to lifting 20 pounds 
of lifting with an extended elbow.

On examination, there was no tenderness to pressure of the 
acromioclavicular joint or the subdeltoid.  No muscular 
atrophy.  

Right shoulder forward flexion was from 0 to 145 degrees with 
pain at 130 degrees.  Abduction in the right shoulder was 
from 0 to 145 degrees with tightness, but not pain at 130 
degrees.  External rotation was from 0 to 80 degrees and 
internal rotation was from 0 to 55 degrees.  There was 
crepitus.  There were no neurological or vascular problems.  
The diagnosis was impingement of the right shoulder secondary 
to widening of the acroclavicular joint.  The joint was 
stable without instability.

Analysis

Under Diagnostic Code 5203, the criteria for the next higher 
rating, 20 percent, are nonunion with loose movement of the 
clavicle or scapula, or dislocation of the clavicle or 
scapula.  On the basis of X-rays and the clinical findings 
from two VA examinations, there is no evidence of nonunion or 
dislocation of the clavicle.

Another applicable Diagnostic Code is Diagnostic Code 5201, 
on the basis of limitation of motion of the shoulder.  Under 
Diagnostic Code 5201, the criterion for a compensable rating, 
20 percent, is limitation of motion of the arm at shoulder 
level.  

On VA examinations in 2005 and in 2006, forward flexion and 
abduction were at worst limited to 145 degrees with pain at 
130 degrees with no additional function loss due to pain, 
weakness, fatigue, lack of endurance, incoordination on 
repetitive motion.  The findings do not support a rating of 
20 percent under Diagnostic Code 5201, limitation of motion 
to shoulder level, considering 38 C.F.R. §§ 4.40 and 4.45, 
relating to functional loss due to pain, weakened movement, 
and excess fatigability, during the time period under review.

As the assigned rating reflects the actual degree of 
impairment shown since the date of the grant of service 
connection, there is no basis for a staged rating.

As the preponderance of the evidence is against the claim for 
a higher rating at any time during the appeal period, the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a higher 
rating for more severe symptoms.  As the disability picture 
is contemplated by the Rating Schedule, the assigned 
schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for residuals of a 
right shoulder fracture is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


